



EXHIBIT 10.1


[IBM CREDIT LLC LETTERHEAD]



June 18, 2004

Mr. J. Robert Patterson
CFO and Treasurer
Info Tech USA, Inc.
7 Kingsbridge Road
Fairfield, NJ 07004

Dear Mr. Patterson:

Reference is hereby made to the following: (i) Agreement for Wholesale Financing
executed on April 20, 1994, by Info Tech USA, Inc. (“Info Tech”) (as amended,
supplemented or otherwise modified from time to time, the “Agreement”), (ii)
e-mail addressed to you from Mr. Bruce Gordon dated August 28, 2003 whereby Mr.
Bruce Gordon informed you that IBM Credit would no longer finance Info Tech’s
product effective approximately 180 days from the date of a formal notice sent
by IBM Credit to Info Tech, (iii) IBM Credit’s letter to Info Tech dated
September 5, 2003 whereby IBM Credit formally notified Info Tech of the
Termination Date (the “September 5th Letter”) (iv) IBM Credit’s letter to Info
Tech dated March 3, 2004 whereby IBM Credit extended the Termination Date to
April 9, 2004, subject to certain conditions (the “March 3, 2004 Letter”) and
IBM Credit’s letter dated April 27, 2004, wherein IBM Credit extended the
termination date to June, 2004 (the “April 27, 2004 Letter”). All capitalized
terms not otherwise defined in this letter, the September 5th Letter, the March
3, 2004 Letter or the April 27, 2004 Letter shall have the respective meanings
set forth in the Agreement.

Info Tech has requested that IBM Credit extend the Termination Date from June
18, 2004 to July 15, 2004 and increase the amount available under the Agreement
from $1,750,000 to $2,400,000. As an accommodation and to continue to assist
Info Tech in making replacement financing arrangements, IBM Credit agrees to
this request provided Info Tech agrees to the terms of this letter.

By executing this letter, Info Tech reaffirms that (x) it will not be relieved
of any obligations to IBM Credit arising out of IBM Credit’s advances or
commitments made before the Termination Date, (y) all of IBM Credit’s rights and
remedies under the Agreement shall be unaffected until all of Info Tech’s
obligations to IBM Credit are paid in full. IBM Credit reserves any and all
rights and remedies that IBM Credit now has or may have in the future with
respect to Info Tech, including any and all rights or remedies which it may have
in the future as a result of Customer’s failure to comply with any of the terms
of the Agreement, and (z) that no new default has occurred under the Agreement.



Notwithstanding any other terms in the Agreement and provided no default occurs
under the Agreement, Info Tech may repay, prior to and after the Termination
Date, all such obligations according to the terms of each billing statement
provided by IBM Credit to Info Tech, provided however, that after the
termination date Info Tech must pay or prepay invoices, as necessary, to keep
the amount outstanding at or under the amount of the letter of credit to be
issued in IBM Credit’s favor by the successor lender.

Please acknowledge your agreement to the terms set forth herein by signing a
copy of this letter where indicated and returning it to the attention of Mr.
Bruce Gordon at the above address.

Sincerely, Acknowledged and Agreed:


IBM CREDIT LLC INFO TECH USA, INC.


/s/  STEVEN A. FLANAGAN

--------------------------------------------------------------------------------

/s/  J. ROBERT PATTERSON

--------------------------------------------------------------------------------

Steven A. Flanagan
Manager, Global Special Handling J. Robert Paterson
Chief Financial Officer and Treasurer
